Per curiam.

Tenney J. being absent, holding the Court in Washington County.
The two first causes of demurrer assigned must, in conformity with the decision in Rawson v. Brown, 18 Maine R. 216, be overruled. The statute of 1837, c. 276, § 10, has been reenacted in Rev. Stat. c. 116 ; and in reference to the doings of courts martial is not affected by the Stat. 1844, c. 122.
The third cause of demurrer was not urged upon our attention in the argument; and must, therefore, be considered as waived.
The demurrer is overruled, and the declaration adjudged good; and judgment is to be entered accordingly.